Case: 18-10612      Document: 00514942490         Page: 1    Date Filed: 05/03/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                                                                 FILED
                                    No. 18-10612                              May 3, 2019
                                  Summary Calendar
                                                                            Lyle W. Cayce
                                                                                 Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

ALCADIO CABALLERO DE LA TORRE, also known as “Coochi”,

                                                 Defendant-Appellant


                  Appeals from the United States District Court
                       for the Northern District of Texas
                            USDC No. 4:17-CR-194-3


Before STEWART, Chief Judge, and OWEN and OLDHAM, Circuit Judges.
PER CURIAM: *
       Alcadio Caballero De La Torre appeals the sentence imposed following
his guilty plea conviction of conspiracy to possess with intent to distribute a
controlled substance. First, he argues that the 151-month sentence imposed
by the district court is substantively unreasonable. Because he objected to the
substantive reasonableness of the sentence in the district court, he preserved




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-10612    Document: 00514942490      Page: 2   Date Filed: 05/03/2019


                                  No. 18-10612

the issue for appellate review. See United States v. Powell, 732 F.3d 361, 381
(5th Cir. 2013).
      The district court considered the Presentence Report (PSR), the advisory
guidelines range, the 18 U.S.C. § 3553(a) factors, the statements of Caballero
De La Torre’s sister and mother, defense counsel’s arguments and exhibits
concerning data prepared by the Sentencing Commission, Caballero De La
Torre’s allocution, and his lack of criminal history.      The court ultimately
determined that a sentence at the bottom of the advisory guidelines range was
appropriate. Caballero De La Torre has not shown that the district court failed
to consider a factor that should have been given significant weight. See United
States v. Simpson, 796 F.3d 548, 558 (5th Cir. 2015). He has failed also to show
that the district court gave too much weight to the Sentencing Guidelines. See,
e.g., Gall v. United States, 552 U.S. 38, 49-50 (2007) (stating that the district
court must first correctly calculate the advisory guidelines range under the
Sentencing Guidelines). Caballero De La Torre has not shown that the district
court made a clear error of judgment in weighing the § 3553(a) factors. See
Simpson, 796 F.3d at 558. His disagreement with the district court’s weighing
of the sentencing factors is insufficient to rebut the presumption of
reasonableness that is applicable to within-guidelines sentences. See United
States v. Ruiz, 621 F.3d 390, 398 (5th Cir. 2010); United States v. Rodriguez,
523 F.3d 519, 526 (5th Cir. 2008). Therefore, he has not shown that his
sentence was substantively unreasonable. See Simpson, 796 F.3d at 557-58.
      Caballero De La Torre also asserts that the district court erred in
imposing a four-year term of supervised release because he is a deportable
alien. He did not object to the supervised release term at sentencing. However,
he raised the issue in a Federal Rule of Criminal Procedure 35 motion filed
after the judgment was entered.



                                       2
    Case: 18-10612    Document: 00514942490     Page: 3   Date Filed: 05/03/2019


                                 No. 18-10612

      A district court may correct a sentence imposed as a result of an
arithmetical, technical, or other clear error within 14 days after the imposition
of a sentence. FED. R. CRIM. P. 35. A district court may also correct a sentence
on the motion of the Government to reflect a defendant’s subsequent
substantial assistance. Rule 35(b). However, Rule 35 does not allow a district
court to reconsider the application of the Guidelines or to reconsider the
appropriateness of the sentence. United States v. Lopez, 26 F.3d 512, 520-21
(5th Cir. 1994); see also United States v. Ross, 557 F.3d 237, 241-43 (5th Cir.
2009).
      Caballero De La Torre could not raise this issue in a Rule 35 motion
because it is not the type of error contemplated by Rule 35(a). See Lopez, 26
F.3d at 520-21; Ross, 557 F.3d at 241-43. Therefore, review is limited to plain
error. See Puckett v. United States, 556 U.S. 129, 135 (2009). To show plain
error, he must show a forfeited error that is clear or obvious and that affected
his substantial rights. Id. If he makes such a showing, this court has the
discretion to correct the error but only if it “seriously affect[s] the fairness,
integrity or public reputation of judicial proceedings.” Id. (internal quotation
marks and citations omitted).
      The district court adopted the PSR, which expressly stated that the court
ordinarily should not impose a term of supervised release on a defendant who
is a deportable alien.    See U.S.S.G. § 5D1.1(c).     The district court also
considered the § 3553(a) factors and made an individualized determination
that the supervised release term would “provide an added measure of
deterrence and protection based on the facts and circumstances of this case.”
This court has held that such an explanation is sufficient to uphold a
supervised release term on plain error review. See United States v. Dominguez-
Alvarado, 695 F.3d 324, 329-30 (5th Cir. 2012). Because the district court



                                       3
    Case: 18-10612   Document: 00514942490     Page: 4   Date Filed: 05/03/2019


                                No. 18-10612

considered the § 3553(a) factors and determined that the supervised release
term would provide an added measure of deterrence, the district court’s
imposition of the four-year supervised release term was not plainly erroneous.
See id. at 329-30.
      AFFIRMED.




                                      4